I114th CONGRESS2d SessionH. R. 6428IN THE HOUSE OF REPRESENTATIVESDecember 2, 2016Ms. Titus (for herself, Mr. Bera, Ms. Hanabusa, Ms. Matsui, Mr. Peterson, Mr. Pocan, Mr. Conyers, Mr. Courtney, Mr. O'Rourke, Mr. Yarmuth, Ms. Schakowsky, Mrs. Lowey, Ms. Kuster, Ms. DelBene, Ms. McCollum, Ms. Michelle Lujan Grisham of New Mexico, Mr. Keating, Mr. Bishop of Georgia, Mr. Nolan, Mrs. Dingell, Ms. Edwards, Ms. Frankel of Florida, Mr. Garamendi, Mr. Deutch, Mrs. Bustos, Mr. Cohen, Ms. Slaughter, Ms. Moore, Ms. Castor of Florida, Ms. Pingree, Ms. Wasserman Schultz, Mr. Nadler, Ms. Kaptur, Mr. McGovern, and Ms. Bonamici) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to limit Medicare part B premium increases for 2017. 
1.Limiting Medicare part B premium increases for 2017 
(a)In generalSection 1839(a) of the Social Security Act (42 U.S.C. 1395r(a)) is amended— (1)in the second sentence of paragraph (1), by striking paragraphs (5) and (6) and inserting paragraphs (5), (6), and (7); and 
(2)by adding at the end the following new paragraph:  (7) (A)In applying this part (including subsection (i) and section 1833(b)), subject to subparagraph (B), the monthly premium otherwise determined under this section for an individual for 2017 shall not be increased by more than $4 from the monthly premium determined under this section for the individual for 2016. 
(B)Nothing in subparagraph (A) shall affect the application of paragraph (6) with respect to a repayment month described in subparagraph (B) of such paragraph.. (b)Conforming fundingSection 1844(d)(1) of the Social Security Act (42 U.S.C. 1395w(d)(1)) is amended— 
(1)by inserting and 2017 after 2016; (2)by striking such year and inserting such respective year; and 
(3)by striking section 1839(a)(5)(A) and inserting paragraph (5)(A) of section 1839(a) or (7)(A) of such section, respectively,.  